Title: To Thomas Jefferson from Anonymous, [ca. 6 September 1793]
From: Unknown
To: Jefferson, Thomas



Sir
[ca. 6 Sep. 1793]
 
In presence of John Samuel Sherburne Esqr. of New Hampshire, it was mentioned that you was a Deist. The pleasure with which he
 
received the Intelligence, leads the writer of this to mention the fact—that you may early see whether he will not indeavour by artfully playing with such an idea—to warp you to his purposes.
The truth or falsehood of the assertion, is not hereby intended to be credited or disbelieved.
